                Case 20-10755-BLS             Doc 203        Filed 05/15/20        Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

RAVN AIR GROUP, INC. et al.,1                                 Case No. 20-10755 (BLS)

                 Debtors.                                     (Jointly Administered)

                                                              Re: Docket Nos. 197, 200, 201



     REPLY IN SUPPORT OF MOTION OF THE DEBTORS TO SHORTEN NOTICE
    PERIOD WITH RESPECT TO THE DEBTORS’ BIDDING PROCEDURES MOTION


         The above-captioned affiliated debtors and debtors in possession (collectively, the

“Debtors”) hereby submit this reply (the “Reply”) in further support of their motion [Dkt. No.

200] (the “Motion to Shorten”) for entry of an order scheduling an expedited hearing and

shortening the notice period regarding the bidding procedures portion of the Debtors’ Motion for

Orders (I)(A) Authorizing and Approving the Bidding Procedures, (B) Approving Procedures

Related to the Assumption of Certain Executory Contracts and Unexpired Leases; (C) Approving

the Notice Procedures, (D) Authorizing Entry Into One or More Stalking Horse Agreements, and

(E) Setting a Date for the Sale Hearing; and (II) Authorizing and Approving (A) the Sale of

Certain Assets Free and Clear of All Liens, Claims, Encumbrances and Interests, (B) the

Assumption and Assignment of Certain Contracts, and (C) Payment of Bid Protections, If




1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858),
HoTH, Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service,
Inc. (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
International Airport Road, Anchorage, AK 99502.


                                                    1
146484.01601/123293026v.1
                Case 20-10755-BLS           Doc 203       Filed 05/15/20       Page 2 of 5




Applicable [Dkt. No. 197] (the “Bidding Procedures Motion”),2 and in response to the objection

[Dkt. No. 201] (the “Objection”) filed to the Motion to Shorten by the Official Committee of

Unsecured Creditors appointed in these Chapter 11 Cases (the “Creditors Committee”). For the

reasons discussed below, the Debtors respectfully request that the Court overrule the Objection

and grant the Motion to Shorten.

                                              ARGUMENT

        1.      The Debtors, the various stakeholders that have appeared in these Chapter 11

Cases, and the Court have all acknowledged that the timeline of these Chapter 11 Cases, as

dictated by the Plan Milestones under the DIP Facility, is accelerated. Nevertheless, the Court

approved those Plan Milestones (over the objection of the Creditors Committee) because the

circumstances and the financing available under the DIP Facility simply do not allow that

timeline to be extended – absent the emergence of an opportunity from a source of capital.

        2.      By the Bidding Procedures, the Debtors have proposed a process to permit an

orderly, albeit expedited, search for that very opportunity for a source of capital that would avoid

liquidation – the going-concern sale opportunity that the Creditors Committee claims to want –

within the timeline prescribed by the Plan Milestones. The Creditors Committee’s objection to

establishing that process in the time proposed is counterproductive to that search, and to the

ability of the Debtors to maximize value.

        3.      The relief the Debtors request that the Court grant at the May 27, 2020 hearing,

by the Bidding Procedures Motion and the Motion to Shorten, is limited to (a) establishing a

process for the Debtors to receive bids for their Assets and (b) permitting the Debtors to notify

parties in interest, including interested bidders, of that process, under deadlines that permit as


2
        Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion to
Shorten or the Bidding Procedures Motion, as applicable.

                                                  2
146484.01601/123293026v.1
                Case 20-10755-BLS        Doc 203     Filed 05/15/20     Page 3 of 5




extensive of a diligence and bidding period as possible within the confines of the Plan

Milestones. The Creditors Committee does not – because it cannot – suggest that the Debtors

can set the Bid Deadline after confirmation of the Plan or the deadline established by the Plan

Milestones for confirmation in late June. As such, the only thing accomplished by delaying

consideration of the Bidding Procedures, to allow the Creditors Committee to complete its own

diligence, would be to shorten or eliminate the time during which prospective bidders could

submit bids prior to the Bid Deadline and in advance of the Confirmation Hearing. Indeed,

allowing the Creditors Committee to delay the establishment of the Bidding Procedures would

create the fait accompli that the Creditors Committee urges the Court to avoid.

        4.      As a practical matter, although the objection deadline to the Bidding Procedures

Motion proposed by the Debtors falls six days before the proposed hearing, the intervening

Memorial Day weekend is the reason that the Debtors lack the flexibility to propose a later

deadline. The Debtors have a right to reply to any objections filed by the Creditors Committee,

and such a reply would need to be filed in advance of the filing and submission to the Court of a

hearing agenda. The agenda for the May 27 hearing (which includes a number of other matters)

is due on Friday, May 22. As such, the Creditors Committee’s request to file objections – not

only to the Bidding Procedures, but also to the retention application of sage-popovich, inc., the

Second Omnibus Rejection Motion (both of which were filed on regular notice), and the

proposed Disclosure Statement and Solicitation Procedures Motion (filed on April 27) – over

Memorial Day weekend, after the agenda and any reply would be due, is untenable and would

not permit the Debtors to file a reply or give the Court time to consider such a reply.

        5.      That the Creditors Committee believes that more time would be beneficial to

conduct its own diligence is unsurprising. In theory, the Debtors would welcome additional



                                             3
146484.01601/123293026v.1
                Case 20-10755-BLS       Doc 203     Filed 05/15/20     Page 4 of 5




flexibility provided by an extended timeline. But the reality of the circumstances here requires

that parties, including the Debtors and the Creditors Committee, must conform to an accelerated

schedule. The Bidding Procedures proposed by the Debtors contemplate that, at every juncture,

the Debtors will evaluate bidders and bids and conduct the sale process in consultation with the

Creditors Committee and the DIP Lenders. The Creditors Committee’s rights to review the

process and object to any sale proposed at the Sale Hearing are preserved in full.       As such,

shortening notice with respect to the bidding procedures portion of the Bidding Procedures

Motion is appropriate and necessary under the circumstances.

        WHEREFORE, the Debtors respectfully submit that sufficient cause and exigent

circumstances exist that justify shortening notice with respect to the Bidding Procedures Motion

and request the Court enter an order substantially in the form attached to the Motion to Shorten

as Exhibit A: granting (i) the relief requested in this Motion and (ii) such other relief as may be

equitable and just.




                                             4
146484.01601/123293026v.1
                Case 20-10755-BLS   Doc 203    Filed 05/15/20    Page 5 of 5




Dated: May 15, 2020                           BLANK ROME LLP
       Wilmington, Delaware
                                              /s/ Victoria Guilfoyle
                                              Victoria A. Guilfoyle (No. 5183)
                                              Stanley B. Tarr (No. 5535)
                                              Jose F. Bibiloni (No. 6261)
                                              1201 N. Market Street, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 425-6400
                                              Facsimile: (302) 425-6464
                                              Email: guilfoyle@blankrome.com
                                                      tarr@blankrome.com
                                                      jbibiloni@blankrome.com
                                                   -and-
                                              KELLER BENVENUTTI KIM LLP
                                              Tobias S. Keller (pro hac vice)
                                              Jane Kim (pro hac vice)
                                              Thomas B. Rupp (pro hac vice)
                                              650 California Street, Suite 1900
                                              San Francisco, California 94108
                                              Telephone: (415) 496-6723
                                              Facsimile: (650) 636-9251
                                              Email: tkeller@kbkllp.com
                                                     jkim@kbkllp.com
                                                     trupp@kbkllp.com

                                              Proposed Attorneys for Debtors
                                              and Debtors-in-Possession




                                       5
146484.01601/123293026v.1
